           Case 4:05-cr-00213-SWW Document 203 Filed 01/04/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                4:05-CR-00213-03-SWW

ANTERRYO JERMAINE TODD

                                        ORDER

          For the reasons set out below, Defendant’s Motion for Compassionate

Release (Doc. No. 202) is DENIED.

I.        BACKGROUND

          On September 5, 2006, Defendant pled guilty to possession of a firearm

during a drug-trafficking crime.1 On March 9, 2007, he was sentenced to 262

months in prison.2

II.       DISCUSSION

          Although the First Step Act made the procedural hurdles for compassionate

release a bit less strenuous, a defendant still must establish “extraordinary and

compelling reasons” and that release would not be contrary to the 18 U.S.C.




1
    Doc. No. 89.
2
    Doc. Nos. 116, 117.

                                           1
           Case 4:05-cr-00213-SWW Document 203 Filed 01/04/21 Page 2 of 4




§ 3553(a) factors.3

          Before a Defendant may seek compassionate release under the First Step

Act, he must first make the request with the Bureau of Prisons and exhaust his

administrative remedies there.4 Defendant requested compassionate release on

November 9, 2020, but he asserts that he has received no response. Because thirty

days have passed since Defendant submitted his request, the issue is properly

before this Court.

          In support of his motion, Defendant asserts that he should be granted

compassionate release because “the 262 month sentence the Court gave him was

202 months over the [Prosecutor’s] recommendation.”5 Receiving a sentence

above what a Defendant expected is not an “extraordinary and compelling” reason

to grant compassionate release. Defendant also references the COVID-19

pandemic, but “fear of contracting COVID-19 or of experiencing more intense




3
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
4
 See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark. May 14,
2020) (no jurisdiction when defendant fails to exhaust administrative remedies).
5
    Doc. No. 202.

                                               2
       Case 4:05-cr-00213-SWW Document 203 Filed 01/04/21 Page 3 of 4




symptoms than the average person are not extraordinary or compelling enough

reasons for release.”6

      Even if Defendant could establish extraordinary and compelling reasons, his

request for relief must be denied because of the § 3553(a) factors--specifically,

protecting the public from additional crimes by Defendant and the need for the

sentence imposed to reflect the severity of the offense.

      Defendant has seven prior convictions, and each involved drugs or guns,

which is the same conduct as the instant offense. Additionally, Defendant

committed the instant offense while on parole for a prior conviction. In fact, when

he committed the instant offense, Defendant had failed to report to serve time on a

previous drug-delivery conviction.

      On August 3, 2004, law enforcement officers responded to a call regarding

suspected trespassing. At the scene, two men were sitting in one car where officers

eventually found 1.5 kilograms of marijuana, 14 grams of crack cocaine, 53 grams

of cocaine powder, a stun gun, two loaded handguns, and nearly $8,000 in cash.

Defendant, who is the nephew of one of the men found in the first vehicle, was

sitting in a second vehicle. A search of Defendant’s vehicle revealed two loaded



6
 United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D. Ark.
June 16, 2020).

                                           3
       Case 4:05-cr-00213-SWW Document 203 Filed 01/04/21 Page 4 of 4




handguns, drug paraphernalia, 160 grams of marijuana, and $260 in cash.

Ultimately, Defendant qualified as a career offender and he was sentenced to the

low-end of the guidelines range.

                                   CONCLUSION

      For the reasons stated, Defendant’s Motion for Compassionate Release

(Doc. No. 202) is DENIED.

      IT IS SO ORDERED, this 4th day of January, 2021.


                                      Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE




                                        4
